Plaintiff in error was convicted in the county court of Canadian county for the crime of having possession of intoxicating liquor, with the intention of violating the law, and was on the 27th day of November, 1909, sentenced to pay a fine of $50 and serve a term of 30 days in the county jail; from which judgment he appealed to this court. On April 1, 1910, while said appeal was pending, Acting Governor Bellamy, granted him an unconditional pardon, and he has filed a certified copy of said pardon in this court. The facts as to the pardon in this case are the same as in the case of Hollis Gilmore v. State, ante, p. 639,108 P. 416, and the principles of law are the same and the decision the same.
Therefore it is considered that the appeal be, and the same is hereby, dismissed, and the cause remanded to the county court of Canadian county.